 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE DOUTHERD,                                 No. 2:17-cv-2225-MCE-EFB
12                       Plaintiff,
13            v.                                       ORDER AFTER HEARING
14    DORIS MARIE MONTESDEOCA, et al.,
15                       Defendants.
16

17           This case was before the court on January 9, 2019, for hearing on defendant UPS Ground

18   Freight, Inc.’s (“UPSF”) motion to compel plaintiff to provide further responses to discovery

19   requests. ECF No. 78. Attorney Karen Evans appeared on behalf of defendant UPSF, and

20   attorney Ellen Dove appeared on behalf of plaintiff.

21           For the reasons stated on the record, it is hereby ORDERED that:

22           1. UPSF’s motion to compel further responses to discovery (ECF No. 78) is granted;

23           2. Plaintiff shall provide further responses to UPSF’s Request for Production of

24   Documents Number 106(c)-(f), which shall include the production of plaintiff’s phone records, by

25   January 18, 2019; and

26   /////

27   /////

28   /////
                                                      1
 1         3. Plaintiff shall provide supplemental response to UPSF’s Interrogatory Number 18 and
 2   Requests for Admissions Numbers 3-6 by January 18, 2019.
 3   DATED: January 16, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
